In the absence of a special contract on the subject, when goods under shipment are destroyed by the gross negligence of the carrier, the extent of the liability of the carrier in damages is the actual value of the goods. If a carrier makes an agreement in advance, that its liability for such destruction by its own gross negligence shall not be the actual value of the goods, — one thousand dollars, for instance, — but a smaller amount, which the carrier and the shipper agree shall be considered, for the purposes of the shipment, the value of the goods, — one hundred dollars, for instance, — I am unable to perceive why such a contract does not exonerate the carrier from liability for its gross negligence to the extent of nine hundred dollars. And if a contract has that effect, I cannot see why the fact that the effect desired is not directly contracted for in express terms makes it any the less a violation of section 2175 of the Civil Code, which prohibits the making of such contracts. The exemption from liability, to the extent of the difference between the actual value and the stated value, is expressly contracted for in the agreement in question here, however.
If we hold that this contract is not forbidden by the provision of the code, then that provision is practically annulled. Theoretically no person is compelled to avail himself of the services of common carriers, for he may walk or hire his own conveyance, but practically the thing is compulsory, and the terms must be those fixed by the carrier.
If the provision were made solely or chiefly for the benefit of the shipper or passenger, the theory that he might waive his right, or that he might be estopped to assert it by his conduct or by his contract freely made, would be perfectly sound and reasonable. But the law is not made for the benefit of the shipper or passenger alone. It is founded on public policy having for its object the safety of human beings from death or injury and the prevention of the destruction of property. Where a course of conduct is required by law, in furtherance of such public policy, it is not within the province of the individual immediately interested to dispense with an obedience to its provisions by any agreement, or to obviate its effects by his conduct making it inequitable, as between himself and the other party, to enforce it. The law in such cases makes use of his interest as a means of *Page 778 
enforcing the provisions adopted for the purpose of securing the safety of the traveling public and preventing the negligent destruction of property. He is to that extent a public agent, and as such he should not be permitted to divest himself of the right and power to act.
In those jurisdictions where this policy exists solely by virtue of the common law, which is the creature of the judicial power, I concede that the same power is competent to qualify it or limit its application, although the modification may render the policy practically fruitless. But in this state the policy is the creature of the legislative power; it has been established by legislative act, which in such matters is superior to the judiciary; and I do not believe that it should be within the power of the courts to declare that the parties immediately concerned may by their previous conduct, or by agreements made in advance, defeat the purpose of the law.